Title: From Thomas Jefferson to Elizabeth House Trist, [5 October 1801]
From: Jefferson, Thomas
To: Trist, Elizabeth House


Th: Jefferson to mrs Trist
[5 Oct. 1801]
Can you tell me, my good friend, how I came by the enclosed letter? it is more than I can. on my unpacking here I found it in a bundle of papers which I had carried to Monticello & had not occasion to open there. I suspect it was given me here in the moment of departure in July, & put into the bundle for safe keeping: where indeed it has been very safely kept, if not so speedily delivered as ought to have been. I cry peccavi & in obedience to the maxim of ‘better late than never’ now send it. we have nothing new here but that the Tripolitan vessels have escaped from Gibraltar. it will be mortifying if they escape all our frigates and get back to Tripoli. mrs Brown’s family is well, which I know from having seen one of the young gentlemen. mr & mrs Madison not yet arrived here. health, happiness & fraternity.
Th: Jefferson
